Case 1:17-cr-00684-ER cumefX 318 Filed 01/30/20 Page 1 of 2

HANEY LAW GROUP, PLLC
3000 Town Center, Ste. 2570

Southfield, Michigan 48075
(248) 414-1470

 

January 30, 2020

The Honorable Edgardo Ramos
United States District Judge

500 Pearl Street, Courtroom 619
New York, New York 10007-1312

Re: — United States v Evans et al
Case Number: 17-cr-00684-ER
Re: Christian Dawkins Proposed Travel Plans

Dear Judge Ramos:

The following are the travel plans hereby stipulated to by the parties for my client, Christian
Dawkins, for which we respectfully seek an Order from the Court:

Saturday, February 1, 2020

Depart New York at 2:59 pm (Delta Flight #1992)

Arrive Atlanta at 5:34 pm

Hotel: Nuovo, 396 Piedmont Avenue NE, Atlanta, GA 30308
Reason: Work Related

Wednesday, February 5, 2020

Depart Atlanta at 11:30 am (Delta #2418)

Arrive New York at 1:40 pm

Hotel: Dream, 355 W. 16th Street, New York, NY 10011
Reason: Work Related

Thursday, February 6, 2020

Depart New York at 9:50 pm (Delta #454)
Arrive into Los Angeles at 12:51 am
Reason: Return Home
Case 1:17-cr-00684-ER Document 318 Filed 01/30/20

The Honorable Edgardo Ramos
United States District Judge
January 30, 2020

Page 2.

Tuesday, March 17, 2020

Leave Los Angeles @ 5:59 (Delta #1246)

Arrive Austin @ 10:55 pm

Hotel: Hilton, 500 E 4th Street, Austin, Texas 78701
Reason: Work Related

Friday, March 20, 2020

Leave Austin @ 7:05 am (Delta #2929)
Arrive Los Angeles @ 8:35 am
Reason: Return Home

Friday, May 15, 2020
Leave Los Angeles @ 5:00 pm (Delta #1901)

Arrive Atlanta @ 12:18 am
Apartment: Nuovo, 396 Piedmont Avenue, Atlanta, GA 30308
Reason: Sister’s Graduation from Spelman College

Wednesday, May 20, 2020
Leave Atlanta @ 9:35 pm
Arrive Los Angeles @ 11:34 pm
Reason: Return Home

Thank you for your consideration in this matter.
Very truly yours,
HANEY LAW GROUP, PLLC

/s/ Steven A. Haney
Steven A. Haney, Sr.

Attorney at Law

ce: All Attorneys of Record - via U.S. Court e-filing system
Francesca Tessier-Miller, U.S. Pretrial Services Officer Assistant

via email @ francesca_tessier-miller@znyspt.uscourts. gov

Page 2 of 2
